Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 and 6/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  Claim 1 recites “agrochemical composition comprising” and should be changed to “an agrochemical composition comprising”.  Claims 2-7 recite “composition according to claim 1” and should be changed to “the composition according to claim 1”.  Claim 1 recites “polymer P being a homo- or copolymer” and should be changed to “polymer P comprising a homo- or copolymer”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the composition according to claim 1 is allowed to act on the respective pests, their environment or the crop plants to be protected from the respective pest, on the soil and/or on undesired plants and/or on the crop plants and/or on their environment.  The claim recites the limitations "the respective pest” and “the crop plants”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally the metes and bounds of what the term “allowed to act” means.  It is unclear what method step is intended and how the composition interacts with the plant, the soil and the environment.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the composition is applied to control fungi, undesired plant growth, insects or mite or regulate growth.  The claim fails to set for method steps related to the process applicant is seeking to patent.  Therefore, the metes and bounds claim 8 cannot be deciphered.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mertoglu et al. (US 2010/0179198; published July 15, 2010).
Applicant’s Invention
Applicant claims a composition that is a suspension concentrate comprising a pesticide, a thickener and a polymer comprising a homo- or copolymer of (meth)acrylic acid with an average molecular mass of at least 150,000 Da.
Applicant also claims a method of controlling pathogenic fungi where the composition is allowed to act on the plant, its environment and soil.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Mertoglu et al. teach the use of homo- and copolymers P for stabilizing organic active compounds in aqueous compositions (abstract).  The active compounds are plant protection and plant growth promoting compounds [0002].  The stabilizing effect aids in the production of various aqueous formulations including suspension concentrates [0018].  The formulations comprise the polymers, at least one surface-active substance, at least one organic active compound which is sparingly soluble in water and water [0021].  The polymers preferably have average molecular weight in the range of 500 to 200,000 Daltons [0046].  Active ingredients are selected from active compounds for plant protection, insecticides and fungicides [0174].  Further ingredients are rheology-modifying agents (thickeners) selected from xanthan and attaclay (attapulgite clay) [0302-303].  The compositions are used to protect plants from attack by phytopathogenic fungi and insects [0316-317].  Example 45 comprises boscalid, polymer P-5 and thickener in water [0371].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Mertoglu et al. teach the range of molecular weight of the polymer is 500 to 200,000 Daltons, therefore one of ordinary skill would have been motivated to adjust the average molecular weight of the polymer to 150,000 Daltons.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Mertoglu et al. with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Mertoglu et al. to adjust the average molecular weight of the polymer to 150,000 Daltons or 200,000 Daltons with a reasonable expectation of success.  

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mertoglu et al. (US 2010/0179198; published July 15, 2010) as applied to claims 1-6 and 9 in view of Milbradt et al. (DE 102015213635; published January 26, 2017 English translation US 2018/0201552).
Applicant’s Invention
Applicant claims a composition that is a suspension concentrate comprising a pesticide, a thickener and a polymer comprising a homo- or copolymer of (meth)acrylic acid with an average molecular mass of at least 150,000 Da.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Mertoglu et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Mertoglu et al. do not teach a fertilizer.  It is for this reason that Milbradt et al. is joined.
Milbradt et al. teach suspensions comprising plant nutrients and homo- or copolymers that supply plants with nutrients (abstract).  Plant nutrients are preferably fertilizers which supplement the nutrient supply for crop plants [0041-45]. Formulations can further be combined with pesticides that include fungicides and insecticides [0221-239].  The formulations are preferably in the form of suspensions (Examples 1-7).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Mertoglu et al. and Milbradt et al. are drawn to agricultural formulations comprising homo- or copolymers and active ingredients in suspension form.  It would have been prima facie obvious to one of ordinary skill to combine the teachings of Mertoglu et al. and Milbradt et al. to include a fertilizer with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Mertoglu et al. and Milbradt et al. to include a fertilizer with a reasonable expectation of success because Milbradt et al. teach formulation fertilizers with pesticides in suspension aids in supplementing nutrient supply to the crop plants treated.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615